USCA4 Appeal: 20-7737      Doc: 6        Filed: 04/27/2021     Pg: 1 of 2




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-7737


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BRIAN DAVID HILL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:13-cr-00435-TDS-1)


        Submitted: April 22, 2021                                           Decided: April 27, 2021


        Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Brian David Hill, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                Case 1:13-cr-00435-TDS Document 279 Filed 04/27/21 Page 1 of 2
USCA4 Appeal: 20-7737      Doc: 6         Filed: 04/27/2021      Pg: 2 of 2




        PER CURIAM:

               Brian David Hill appeals the district court’s order denying multiple pro se motions

        seeking sanctions against the Government, to vacate his criminal judgment and revocation

        judgment, and to grant his 28 U.S.C. § 2255 motion. We have reviewed the record and

        find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

        United States v. Hill, No. 1:13-cr-00435-TDS-1 (M.D.N.C. Nov. 17, 2020). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2


                Case 1:13-cr-00435-TDS Document 279 Filed 04/27/21 Page 2 of 2
